SANTANDER BANK, N.A. v. ELIZABETH A. GODEK
               (AC 39007)
                  Lavine, Mullins and Beach, Js.
          Argued May 17—officially released July 18, 2017

  (Appeal from Superior Court, judicial district of
Hartford, Wahla, J. [judgment]; Robaina, J. [motion to
                        open].)
                        Procedural History

   Action to foreclose a mortgage on certain of the
defendant’s real property, and for other relief, brought
to the Superior Court in the judicial district of Hartford,
where the court, Wahla, J. granted the plaintiff’s motion
for a judgment of strict foreclosure and rendered judg-
ment of foreclosure by sale; thereafter, the court,
Robaina, J., denied the defendant’s motion to open the
judgment, and the defendant appealed to this court.
Affirmed.
  Allison E. Murray, self-represented, the appellant
(defendant).
  Christopher J. Picard, for the appellee (plaintiff).
                         Opinion

  PER CURIAM. The self-represented defendant in this
residential mortgage foreclosure action, Elizabeth A.
Godek (also known as Allison E. Murray), appeals from
the judgment of foreclosure by sale rendered against
her in favor of the plaintiff, Santander Bank, N.A. On
appeal, the defendant appears to raise issues regarding
the court’s judgment of foreclosure and its denial of her
motion to open. We are unable to discern the analysis of
the issues raised on appeal. Nothing that the defendant
has written in her appellate briefs persuades us of the
existence of any error committed by the trial court,
much less reversible error.
  The judgment is affirmed.